DETAILED ACTION
This action is pursuant to the claims filed on 02/01/2019 Claims 1-36 are pending. A first action on the merits of claims 1-36 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "a separate component including an electrode" in lines 1-2. These structures are already given antecedent basis in the final line of parent claim 25, thus it is unclear if claim 26 intends to claim antecedent basis to these terms or if claim 26 intends to recite a second distinct component and electrode.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and 30-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertels (U.S. PGPub No. 2014/0018938) in view of Lipschutz (U.S. PGPub No. 2013/0046394), and in further view of Wijisiriwardana (U.S. PGPub No. 2007/0078324).
Regarding claim 1, Bertels teaches An apparatus for conducting electrical signals at the skin of a user (Device of Fig 1), the apparatus comprising: a fabric layer having an interior surface and an exterior surface (Fig 1 liner 2 [0030] disclosed as fabric); and further having an interior surface exposed for contact with the skin of the user (Fig 1, 6a-c interior of liner 2 for contact with skin); and a body of polymeric material ([0021-0022] Fig 6a, feedthroughs 8 made of polymer; [0022] discloses feedthroughs 8 as being conductive), wherein the body of polymeric material reaches through the fabric layer and the coating (Fig 6a, feedthroughs 8 reach through liner 2), has an interior electrical contact surface exposed at the interior surface of the coating (Fig 6a contact face 18), and further has an exterior electrical contact surface exposed at the exterior surface of the fabric layer (outer contact face 16).
Bertels fails to teach an electrically insulating elastomeric coating having an exterior surface overlying the interior surface of the fabric layer.
In related prior art, Lipschutz teaches a similar apparatus for conducting electrical signals (see Fig 1) comprising a fabric layer having an interior surface and an exterior surface (Fig 3 and [0039,] outer layer 103 made of fabric); an electrically insulating elastomeric coating having an exterior surface overlying the interior surface of the fabric layer (Fig 1, 3, and [0039, 0042] inner layer 111 made of TPE having exterior surface overlaying interior surface of layer 103). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liner (2) of Bertels in view of Lipschutz to incorporate the electrically insulating elastomeric coating overlaying the interior surface of the fabric layer. Doing so would advantageously provide the liner with stable yet flexible support to the prosthetic liner ([0043]).
Bertels fails to teach the body of polymeric material having an electrically conductive additive dispersed in the polymeric material.
In related prior art, Wijisiriwardana teaches a device comprising a conductive polymer electrode comprising a body of polymeric material with an electrically conductive additive dispersed in the polymeric material ([0033] (i) “particles added to a synthetic polymer”). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the feedthroughs of Bertels in view of Lipschutz and Wijisiriwardana to incorporate the polymeric material with conductive additives dispersed therein to arrive at the device of claim 1. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known conductive material (Bertels [0021-0022] feedthroughs 8 are polymer but silent to what provides conductive properties) for another well-known conductive material (Wijisiriwardana [0033] polymer with conductive additives) to yield the predictable result of a compliant and flexible conductive material capable of conducting signals.
Regarding claim 2, in view of the combination of claim 1 above, Bertels further teaches a separate component including an electrode (Fig 6a, separate component 10 comprising electrode contact surfaces 14), wherein the separate component is configured to interconnect the electrode with an assistive device that is operable in electrical communication with the electrode ([0015-0017] ), the separate component is further configured to be placed over the exterior surface of the fabric layer in a predetermined operative position relative to the fabric layer (see Figs 5a-b), and the electrode is arranged to contact the exterior electrical contact surface on the body of polymeric material when the separate component is in the predetermined operative position (see Fig 6a).
Regarding claims 3, in view of the combination of claim 2, Bertels further teaches wherein the electrode (14) is conductive and designed to acquire signals from the feedthroughs (8; [0047]).
However, Bertels fails to disclose the electrode as metal.
Wijisiriwardana contemplates a number of conductive materials for the use in electrodes and discloses that metals are a suitable material for an electrode ([0032]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Bertels in further view of Wijisiriwardana to incorporate the electrode as metal to arrive at the device of claim 3. Doing so would have been obvious to one of ordinary skill in the art as the use of metal as a conductive material is well-known in the art to yield predictable results ([0032]).
Regarding claims 4, in view of the combination of claim 2, Bertels further teaches wherein the fabric layer and the coating define a prosthetic liner configured for donning over a residual limb (see Fig 1 and absract). 
Regarding claims 5, in view of the combination of claim 4, an alternative embodiment of Bertels teaches wherein the separate component is a prosthetic socket ([0009] electrode can be arranged on prosthesis socket). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertels to incorporate the electrode (10) on the prosthesis socket such that the separate component is the prosthetic socket to arrive at the device of claim 5. Doing so would be obvious to one of ordinary skill in the art as Bertels recognizes the two configurations as alternative equivalents to yield the predictable result of a prosthesis system for acquiring signals from a user’s amputation stump ([0009]).
Regarding claim 6, Bertels teaches An apparatus for conducting electrical signals at the skin of a user (Device of Fig 1), the apparatus comprising: a fabric layer having an interior surface and an exterior surface (Fig 1 liner 2 [0030] disclosed as fabric); and further having an interior surface exposed for contact with the skin of the user (Fig 1, 6a-c interior of liner 2 for contact with skin); a plurality of electrical contact elements (Fig 6a feedthroughs 8), each of which comprises a body of polymeric material ([0021-0022] Fig 6a, feedthroughs 8 made of polymer; [0022] discloses feedthroughs 8 as being conductive), wherein each body of polymeric material reaches through the fabric layer and the coating (Fig 6a, feedthroughs 8 reach through liner 2), has an interior electrical contact surface exposed at the interior surface of the coating (Fig 6a contact face 18), and further has an exterior electrical contact surface exposed at the exterior surface of the fabric layer (outer contact face 16); and a separate component including an electrode (Fig 6a, separate component 10 comprising electrode contact surfaces 14); wherein the separate component is configured to interconnect the electrode with an assistive device that is operable in electrical communication with the electrode ([0015-0017]), the separate component is further configured to be placed over the exterior surface of the fabric layer in a predetermined position relative to the fabric layer (see Figs 5a-b), and the electrode is configured to contact a plurality of the exterior electrical contact surfaces on the contact elements when the separate component is in the predetermined position (see Fig 6a).
Bertels fails to teach an electrically insulating elastomeric coating having an exterior surface overlying the interior surface of the fabric layer.
In related prior art, Lipschutz teaches a similar apparatus for conducting electrical signals (see Fig 1) comprising a fabric layer having an interior surface and an exterior surface (Fig 3 and [0039,] outer layer 103 made of fabric); an electrically insulating elastomeric coating having an exterior surface overlying the interior surface of the fabric layer (Fig 1, 3, and [0039, 0042] inner layer 111 made of TPE having exterior surface overlaying interior surface of layer 103). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liner (2) of Bertels in view of Lipschutz to incorporate the electrically insulating elastomeric coating overlaying the interior surface of the fabric layer. Doing so would advantageously provide the liner with stable yet flexible support to the prosthetic liner ([0043]).
Bertels fails to teach the body of polymeric material having an electrically conductive additive dispersed in the polymeric material.
In related prior art, Wijisiriwardana teaches a device comprising a conductive polymer electrode comprising a body of polymeric material with an electrically conductive additive dispersed in the polymeric material ([0033] (i) “particles added to a synthetic polymer”). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the feedthroughs of Bertels in view of Lipschutz and Wijisiriwardana to incorporate the polymeric material with conductive additives dispersed therein to arrive at the device of claim 6. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known conductive material (Bertels [0021-0022] feedthroughs 8 are polymer but silent to what provides conductive properties) for another well-known conductive material (Wijisiriwardana [0033] polymer with conductive additives) to yield the predictable result of a compliant and flexible conductive material capable of conducting signals.
Regarding claim 7, in view of the combination of claim 6 above, Bertels further teaches wherein the separate component includes multiple electrodes (Fig 6a, contact surfaces 14 interpreted as electrodes), each of which is configured to contact a plurality of the exterior electrical contact surfaces on the contact elements when the separate component is in the predetermined position (see Fig 6a), and the electrodes are arranged such that no two electrodes contact a common exterior electrical contact surface when the separate component is in the predetermined position (see Fig 6a; also 5a-b).
Regarding claims 8, in view of the combination of claim 6, Bertels further teaches wherein the fabric layer and the coating define a prosthetic liner configured for donning over a residual limb (see Fig 1). 
Regarding claims 9, in view of the combination of claim 8, an alternative embodiment of Bertels teaches wherein the separate component is a prosthetic socket ([0009] electrode can be arranged on prosthesis socket). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertels to incorporate the electrode (10) on the prosthesis socket such that the separate component is the prosthetic socket to arrive at the device of claim 5. Doing so would be obvious to one of ordinary skill in the art as Bertels recognizes the two configurations as alternative equivalents to yield the predictable result of a prosthesis system for acquiring signals from a user’s amputation stump ([0009]).
Regarding claim 30, Bertels teaches an apparatus for conducting electrical signals at the skin of a user (device of fig 1), the apparatus comprising: an electrically insulating body having an interior surface and an exterior surface (liner 2), wherein the interior surface is configured for contact with the skin of the user (see Fig 1, 6a); a plurality of electrical contact elements (Fig 6a feedthroughs 8), each of which comprises a body of polymeric material ([0021-0022] Fig 6a, feedthroughs 8 made of polymer; [0022] discloses feedthroughs 8 as being conductive); wherein each body of polymeric material reaches through the insulating body (see Fig 6a feedthroughs 8 reaching through liner 2), has an interior electrical contact surface exposed at the interior surface of the insulating body (Fig 6a contact surface 18), and further has an exterior electrical contact surface exposed at the exterior surface of the insulating body (Fig 6a contact surface 16).
Bertels fails to teach the body of polymeric material having an electrically conductive additive dispersed in the polymeric material.
In related prior art, Wijisiriwardana teaches a device comprising a conductive polymer electrode comprising a body of polymeric material with an electrically conductive additive dispersed in the polymeric material ([0033] (i) “particles added to a synthetic polymer”). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the feedthroughs of Bertels in view of Lipschutz and Wijisiriwardana to incorporate the polymeric material with conductive additives dispersed therein to arrive at the device of claim 25. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known conductive material (Bertels [0021-0022] feedthroughs 8 are polymer but silent to what provides conductive properties) for another well-known conductive material (Wijisiriwardana [0033] polymer with conductive additives) to yield the predictable result of a compliant and flexible conductive material capable of conducting signals.
Bertels fails to teach an electrically insulating support structure supporting the contact elements in a fixed array and embedded within the insulating body
In related prior art, Lipschutz teaches a similar apparatus for conducting electrical signals (see Fig 1) comprising an electrically insulating body having an interior surface and an exterior surface (Fig 3 and [0039,] outer layer 103 made of fabric); and an electrically insulating support structure supporting the contact elements in a fixed array and embedded within the insulating body (Fig 1, 3, and [0039, 0042] inner layer 111 made of TPE having exterior surface embedded within interior surface of layer 103 and supporting electrodes 106). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liner (2) of Bertels in view of Lipschutz to incorporate the electrically insulating support structure supporting the contact elements in a fixed array and embedded with the insualting body to arrive at the device of claim 30. Doing so would advantageously provide the liner with stable yet flexible support to the prosthetic liner ([0043]).
Regarding claim 31, in view of the combination of claim 30 above, Bertels further teaches a separate component including an electrode (Fig 6a electrode device 10 with contact surfaces 14), wherein the separate component is configured to interconnect the electrode with an assistive device that is operable in electrical communication with the electrode ([0015-0017]), the separate component is further configured to be placed over the insulating body in a predetermined position relative to the insulating body (see Figs 5a-b device 10 placed over liner 2), and the electrode is configured to contact a plurality of the exterior electrical contact surfaces on the electrical contact elements when the separate component is in the predetermined position (see Fig 6a).
Regarding claim 32-33, Bertels further teaches wherein the support structure is configured to be donned as a band encircling a residual limb (see shape of liner 2 in Fig 1); wherein the support structure has a generally conical shape with a closed distal end and an open proximal end for receiving a residual limb (see shape of liner 2 in fig 1).
Regarding claim 34, in view of the combination of claim 30 above, Lipschutz further teaches wherein the support structure comprises a sheet having an interior side surface, an exterior side surface, and apertures reaching through the sheet between the interior and exterior side surfaces (Fig 6 TPE inner layer 11 has exterior side, interior side, and apertures extending therebetween to allow for electrodes 106 to protrude), and wherein the contact elements are received within the apertures (Fig 6 electrodes 106 received within apertures of inner layer 11). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liner (2) of Bertels in view of Lipschutz to incorporate the electrically insulating support structure to arrive at the device of claim 34. Doing so would advantageously provide the liner with stable yet flexible support to the prosthetic liner ([0043]).
Regarding claims 35-36, in view of the combination of claim 34 above, Bertels further teaches wherein the contact elements are press-fitted within the apertures (Fig 3 feedthrough 8 fitted into apertures; examiner notes “press-fitted” within apertures is a product-by-process limitation and the instant product of the prior art yields no difference to the claimed structure achieved by said press fitting process); wherein the contact elements project inwardly from the interior side surface of the sheet and outwardly from the exterior side surface of the sheet (Fig 6a, contact elements project inwardly and outwardly from respective interior and exterior sides). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liner of Bertels in view of Lipschutz and Wijisiriwardana to incorporate the support structure sheet comprising apertures therein to arrive at the device of claims 35-36. Doing so would be obvious to one of ordinary skill in the art to advantageously provide the liner of Bertels with an intermediate insulating and waterproofing layer to mitigate potential electrical malfunctions of the device ([0120]).
Claim(s) 10-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertels, in view of Lipschutz, in view of Wijisiriwardana, and in further view of Pernu (U.S. PGPub No. 2013/0131484)
Regarding claim 10, in view of the combination of claim 6 above, Lipschutz further teaches wherein the gel liner has a plurality of layers ([0007]).
Bertels/Lipschutz/Wijisiriwardana fail to teach wherein an electrically insulating support structure supporting the contact elements in a fixed array separately from the fabric layer and the coating.
In related prior art, Pernu teaches a similar device for acquiring signals from a user wherein an electrically insulating support structure supporting the contact elements in a fixed array separately from adjacent layers (Fig 10a [0120], insulating intermediate layer 120 with openings 130 for supporting analogous contact elements). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liner of Bertels in view of Lipschutz, Wijisiriwardana, and Pernu to incorporate an intermediate electrically insualting support structure therein to arrive at the device of claim 10. Doing so would be obvious to one of ordinary skill in the art to advantageously provide the liner of Bertels with an intermediate insulating and waterproofing layer to mitigate potential electrical malfunctions of the device ([0120]).
Regarding claim 11, in view of the combination of claim 10 above, Pernu teaches wherein the support structure is received between two adjacent layers (see Fig 10a intermediate layer 120). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liner of Bertels in view of Lipschutz, Wijisiriwardana, and Pernu to incorporate the electrically insulating coating and intermediate electrically insualting support structure between the fabric layer and coating therein to arrive at the device of claim 11. Doing so would be obvious to one of ordinary skill in the art to advantageously provide the liner of Bertels with an intermediate insulating and waterproofing layer to mitigate potential electrical malfunctions of the device ([0120]).
Regarding claim 12, in view of the combination of claim 10 above, Lipschultz teaches an electrically insulating elastomeric coating having an exterior surface overlying the interior surface of the fabric layer (Fig 1, 3, and [0039, 0042] inner layer 111 made of TPE having exterior surface overlaying interior surface of layer 103). Pernu teaches wherein an electrically insulating support structure supporting the contact elements in a fixed array separately from the fabric layer and the coating (Fig 10a [0120], insulating intermediate layer 120 with openings 130 for supporting analogous contact elements). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liner of Bertels in view of Lipschutz, Wijisiriwardana, and Pernu to incorporate an intermediate electrically insulating support structure embedded with an insulating coating taught by Lipschutz therein to arrive at the device of claim 12. Doing so would be obvious to one of ordinary skill in the art to advantageously provide the liner of Bertels with an intermediate insulating and waterproofing layer to mitigate potential electrical malfunctions of the device ([0120]). Furthermore, embedding the support structure within the coating would be obvious to one of ordinary skill in the art , since applicant has not disclosed that specific relative location of the support structure relative to the fabric layer solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the support structure mounted on an interior or exterior surface of the fabric layer. Examiner notes this lack of criticality is evidenced by applicant’s figures 13-15 and paragraph [0005] disclosing three different embodiments providing support structure 400 in a variety of positions relative to fabric layer 140 and coating 142.
Regarding claim 13, in view of the combination of claim 10 above, Bertels/Lipschutz/Wijisiriwardana/Pernu discloses substantially all the limitations of the claim(s) except the support structure mounted on an exterior surface of the fabric layer.  It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to modify Bertals in further view of Lipschutz and Pernu to incorporate a support structure mounted on an exterior of the fabric layer, since applicant has not disclosed that specific relative location of the support structure relative to the fabric layer solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the support structure mounted on an interior surface of the fabric layer. Examiner notes this lack of criticality is evidenced by applicant’s figures 13-15 disclosing three different embodiments providing support structure 400 in a variety of positions relative to fabric layer 140.
Regarding claim 14, in view of the combination of claim 10 above, Pernu further teaches wherein the support structure comprises a sheet having an interior side surface, an exterior side surface (Fig 10a, intermediate layer 120 has interior and exterior), and apertures reaching through the sheet between the interior and exterior side surfaces (Fig 10a, apertures 130), and wherein the contact elements are received within the apertures ([0120]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liner of Bertels in view of Lipschutz, Wijisiriwardana, and Pernu to incorporate an intermediate electrically insualting support structure therein to arrive at the device of claim 14. Doing so would be obvious to one of ordinary skill in the art to advantageously provide the liner of Bertels with an intermediate insulating and waterproofing layer to mitigate potential electrical malfunctions of the device ([0120]).
Regarding claims 15-16, in view of the combination of claim 10 above, Bertels further teaches wherein the contact elements are press-fitted within the apertures (Fig 3 feedthrough 8 fitted into apertures; examiner notes “press-fitted” within apertures is a product-by-process limitation and the instant product of the prior art yields no difference to the claimed structure achieved by said press fitting process); wherein the contact elements project inwardly from the interior side surface of the sheet and outwardly from the exterior side surface of the sheet (Fig 6a, contact elements project inwardly and outwardly from respective interior and exterior sides). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liner of Bertels in view of Lipschutz, Wijisiriwardana, and Pernu to incorporate an intermediate electrically insualting support structure comprising apertures therein to arrive at the device of claims 15-16. Doing so would be obvious to one of ordinary skill in the art to advantageously provide the liner of Bertels with an intermediate insulating and waterproofing layer to mitigate potential electrical malfunctions of the device ([0120]).
Regarding claim 17, Bertels teaches An apparatus for conducting electrical signals at the skin of a user (Device of fig 1), the apparatus comprising: a fabric layer having an interior surface and an exterior surface (Fig 1 liner 2 [0030] disclosed as fabric); further having an interior surface exposed for contact with the skin of the user (Fig 1, 6a-c interior of liner 2 for contact with skin); and a plurality of electrical contact elements  (Fig 6a feedthroughs 8), each of which comprises a body of polymeric material ([0021-0022] Fig 6a, feedthroughs 8 made of polymer; [0022] discloses feedthroughs 8 as being conductive); wherein each body of polymeric material reaches through the fabric layer (Fig 6a, feedthroughs 8 reach through liner 2), has an interior electrical contact surface exposed at the interior surface of the coating (Fig 6a contact face 18), and further has an exterior electrical contact surface exposed at the exterior surface of the fabric layer (outer contact face 16); and an electrically insulating support structure supporting the contact elements in a fixed array separately from the fabric layer and the coating.
Bertels fails to teach an electrically insulating elastomeric coating having an exterior surface overlying the interior surface of the fabric layer.
In related prior art, Lipschutz teaches a similar apparatus for conducting electrical signals (see Fig 1) comprising a fabric layer having an interior surface and an exterior surface (Fig 3 and [0039,] outer layer 103 made of fabric); an electrically insulating elastomeric coating having an exterior surface overlying the interior surface of the fabric layer (Fig 1, 3, and [0039, 0042] inner layer 111 made of TPE having exterior surface overlaying interior surface of layer 103). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liner (2) of Bertels in view of Lipschutz to incorporate the electrically insulating elastomeric coating overlaying the interior surface of the fabric layer. Doing so would advantageously provide the liner with stable yet flexible support to the prosthetic liner ([0043]).
Bertels fails to teach the body of polymeric material having an electrically conductive additive dispersed in the polymeric material.
In related prior art, Wijisiriwardana teaches a device comprising a conductive polymer electrode comprising a body of polymeric material with an electrically conductive additive dispersed in the polymeric material ([0033] (i) “particles added to a synthetic polymer”). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the feedthroughs of Bertels in view of Lipschutz and Wijisiriwardana to incorporate the polymeric material with conductive additives dispersed therein. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known conductive material (Bertels [0021-0022] feedthroughs 8 are polymer but silent to what provides conductive properties) for another well-known conductive material (Wijisiriwardana [0033] polymer with conductive additives) to yield the predictable result of a compliant and flexible conductive material capable of conducting signals.
Bertels fails to teach wherein an electrically insulating support structure supporting the contact elements in a fixed array separately from the fabric layer and the coating.
In related prior art, Pernu teaches a similar device for acquiring signals from a user wherein an electrically insulating support structure supporting the contact elements in a fixed array separately from adjacent layers (Fig 10a [0120], insulating intermediate layer 120 with openings 130 for supporting analogous contact elements). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liner of Bertels in view of Lipschutz, Wijisiriwardana, and Pernu to incorporate an intermediate electrically insualting support structure therein to arrive at the device of claim 17. Doing so would be obvious to one of ordinary skill in the art to advantageously provide the liner of Bertels with an intermediate insulating and waterproofing layer to mitigate potential electrical malfunctions of the device ([0120]).
Regarding claim 18, in view of the combination of claim 17 above, Pernu teaches wherein the support structure is received between two adjacent layers (see Fig 10a intermediate layer 120). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liner of Bertels in view of Lipschutz, Wijisiriwardana, and Pernu to incorporate the electrically insulating coating and intermediate electrically insualting support structure between the fabric layer and coating therein to arrive at the device of claim 18. Doing so would be obvious to one of ordinary skill in the art to advantageously provide the liner of Bertels with an intermediate insulating and waterproofing layer to mitigate potential electrical malfunctions of the device ([0120]).
Regarding claim 19, in view of the combination of claim 17 above, Lipschultz teaches an electrically insulating elastomeric coating having an exterior surface overlying the interior surface of the fabric layer (Fig 1, 3, and [0039, 0042] inner layer 111 made of TPE having exterior surface overlaying interior surface of layer 103). Pernu teaches wherein an electrically insulating support structure supporting the contact elements in a fixed array separately from the fabric layer and the coating (Fig 10a [0120], insulating intermediate layer 120 with openings 130 for supporting analogous contact elements). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liner of Bertels in view of Lipschutz, Wijisiriwardana, and Pernu to incorporate an intermediate electrically insulating support structure embedded with an insulating coating taught by Lipschutz therein to arrive at the device of claim 19. Doing so would be obvious to one of ordinary skill in the art to advantageously provide the liner of Bertels with an intermediate insulating and waterproofing layer to mitigate potential electrical malfunctions of the device ([0120]). Furthermore, embedding the support structure within the coating would be obvious to one of ordinary skill in the art , since applicant has not disclosed that specific relative location of the support structure relative to the fabric layer solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the support structure mounted on an interior or exterior surface of the fabric layer. Examiner notes this lack of criticality is evidenced by applicant’s figures 13-15 and paragraph [0005] disclosing three different embodiments providing support structure 400 in a variety of positions relative to fabric layer 140 and coating 142.
Regarding claim 20, in view of the combination of claim 17 above, Bertels/Lipschutz/Wijisiriwardana/Pernu discloses substantially all the limitations of the claim(s) except the support structure mounted on an exterior surface of the fabric layer.  It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to modify Bertals in further view of Lipschutz and Pernu to incorporate a support structure mounted on an exterior of the fabric layer, since applicant has not disclosed that specific relative location of the support structure relative to the fabric layer solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the support structure mounted on an interior surface of the fabric layer. Examiner notes this lack of criticality is evidenced by applicant’s figures 13-15 disclosing three different embodiments providing support structure 400 in a variety of positions relative to fabric layer 140.
Regarding claim 21, in view of the combination of claim 17 above, Pernu further teaches wherein the support structure comprises a sheet having an interior side surface, an exterior side surface (Fig 10a, intermediate layer 120 has interior and exterior), and apertures reaching through the sheet between the interior and exterior side surfaces (Fig 10a, apertures 130), and wherein the contact elements are received within the apertures ([0120]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liner of Bertels in view of Lipschutz, Wijisiriwardana, and Pernu to incorporate an intermediate electrically insualting support structure therein to arrive at the device of claim 21. Doing so would be obvious to one of ordinary skill in the art to advantageously provide the liner of Bertels with an intermediate insulating and waterproofing layer to mitigate potential electrical malfunctions of the device ([0120]).
Regarding claims 22-23, in view of the combination of claim 21 above, Bertels further teaches wherein the contact elements are press-fitted within the apertures (Fig 3 feedthrough 8 fitted into apertures; examiner notes “press-fitted” within apertures is a product-by-process limitation and the instant product of the prior art yields no difference to the claimed structure achieved by said press fitting process); wherein the contact elements project inwardly from the interior side surface of the sheet and outwardly from the exterior side surface of the sheet (Fig 6a, contact elements project inwardly and outwardly from respective interior and exterior sides). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liner of Bertels in view of Lipschutz, Wijisiriwardana, and Pernu to incorporate an intermediate electrically insualting support structure comprising apertures therein to arrive at the device of claims 22-23. Doing so would be obvious to one of ordinary skill in the art to advantageously provide the liner of Bertels with an intermediate insulating and waterproofing layer to mitigate potential electrical malfunctions of the device ([0120]).
Regarding claim 24, in view of the combination of claim 17 above, Bertels further teaches wherein the device is configured to be donned as a band encircling a residual limb (Fig 1 and abstract; the combination of claim 17 meets the claimed functional language of claim 24).
Claim(s) 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertels, in view of Wijisiriwardana.
Regarding claim 25, Bertels teaches An apparatus for conducting electrical signals at the skin of a user (see device of fig 1), the apparatus comprising: a plurality of electrical contact elements (Fig 6a, feedthroughs 8), each of which comprises a body of polymeric material ([0021-0022] Fig 6a, feedthroughs 8 made of polymer; [0022] discloses feedthroughs 8 as being conductive); and an electrically insulating support structure supporting the contact elements in a fixed array and having an interior surface and an exterior surface (Fig 1 liner 2 with interior and exterior surfaces); wherein each body of polymeric material reaches through the support structure (Fig 6a feedthroughs 8 extend through liner 2), has an interior electrical contact surface exposed at the interior surface of the support structure (Fig 6a, contact face 18), and further has an exterior electrical contact surface exposed at the exterior surface of the support structure (Fig 6a exterior contact face 16), whereby the exterior electrical contact surface is exposed for making contact with an electrode on a separate component (see Fig 6a, contact face 16 exposed to contact electrode device 10).
Bertels fails to teach the body of polymeric material having an electrically conductive additive dispersed in the polymeric material.
In related prior art, Wijisiriwardana teaches a device comprising a conductive polymer electrode comprising a body of polymeric material with an electrically conductive additive dispersed in the polymeric material ([0033] (i) “particles added to a synthetic polymer”). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the feedthroughs of Bertels in view of Lipschutz and Wijisiriwardana to incorporate the polymeric material with conductive additives dispersed therein to arrive at the device of claim 25. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known conductive material (Bertels [0021-0022] feedthroughs 8 are polymer but silent to what provides conductive properties) for another well-known conductive material (Wijisiriwardana [0033] polymer with conductive additives) to yield the predictable result of a compliant and flexible conductive material capable of conducting signals.
Regarding claim 26, Bertels further teaches a separate component including an electrode (Fig 6a electrode device 10 with contact surfaces 14), wherein the separate component is configured to interconnect the electrode with an assistive device that is operable in electrical communication with the electrode ([0015-0017]), the separate component is further configured to be placed in a predetermined position relative to the support structure (see Figs 5a-b), and the electrode is configured to contact a plurality of the exterior electrical contact surfaces on the electrical contact elements when the separate component is in the predetermined position (see Fig 6a).
Regarding claim 27-28, Bertels further teaches wherein the support structure is configured to be donned as a band encircling a residual limb (see shape of liner 2 in Fig 1); wherein the support structure has a generally conical shape with a closed distal end and an open proximal end for receiving a residual limb (see shape of liner 2 in fig 1).
Regarding claim 29, Bertels further teaches wherein each body of polymeric material has opposite ends and a length section oriented longitudinally between the opposite ends (Fig 3 length section 20), the interior and exterior electrical contact surfaces are located at the opposite ends (Fig 3 contact surfaces 18 and 16), and the length section of the body is integral to the support structure ([0021] feedthroughs are integral to liner 2).
Bertels fails to explicitly teach wherein the length section of the body is bonded to the support structure.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feedthroughs and support structure of Bertels in view of Wijisiriwardana to incorporate the feedthroughs as bonded to the liner to arrive at the device of claim 29. Doing so would be obvious to one of ordinary skill in the art as bonding is a well-known technique to yield an integral structure to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Fri 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794